Case 1:20-cv-00815-JGK-SDA Document 38 Filed 10/26/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TIAN XI YANG
Plaintiff, 20 cv 815 (JGK)

ORDER

 

- against -

SHANGHAI HEPING RESTAURANT, INC.,
SAI CHING CHAN, and SOU QIN CHEN

Defendant.

 

JOHN G. KOELTL, District Judge:

This Court entered an Order to Show Cause why a Default
Judgment should not be entered on September 30, 2020. It was
supported by a Clerk’s Certificate of Default against the
defendants. The defendants failed to respond to the Order to
Show Cause for a Default Judgment. Therefore, the plaintiff is
entitled to a Default Judgment. The matter is referred to the

Magistrate Judge for an inquest to determine the appropriate

judgment.

SO ORDERED.

Dated: New York, New York bobep
October 26, 2020 f & bt

 

 

~ John G. Koeltl
United States District Judge

USDC SDNY
SOCUMENT
ELECTRONICALLY FILED
NOCH

DATE FILED: [bj ZU [fbi

 

 
